

EXHIBIT 10.21
 
Compensation Arrangements
 


 
       On April 1, 2009, the Registrant’s Compensation Committee determined that
the performance of the organization in 2008 (as measured by the adjusted
operating ratio) did not meet the criteria established by the Frozen Food
Express Industries, Inc. 2005 Stock Incentive Plan and that no cash bonuses or
restricted stock bonus awards would be paid to the Named Executive Officers, as
indicated in the table below.
 


 
Executive Name and Position
 
Cash Bonus
   
Restricted
Stock
Bonus
   
Restricted
Stock
Shares
 
Stoney M. Stubbs, Jr., President and Chief Executive Officer
 
$
        -
   
$
         -
     
        -
 
S. Russell Stubbs, Senior Vice President and Chief Operations Officer
 
$
        -
   
$
         -
     
        -
 
Thomas G. Yetter, Senior Vice President and Chief Financial Officer
 
$
        -
   
$
         -
     
        -
 





 

